DECISION.
The- sworn petition does not set forth any specific act; which the Secretary of Porto Eico is under obligation to perform, nor does it state any special reason why this court; should act originally in this case.
In view of the Act establishing the writ of mandamus,, approved March 12, 1903, and the decisions rendered by this court in The Property Owners’ League v. The City of San Juan (14 P. R. R., 85), Palmer v. Guerra (9 P. R. R.,499), Negrón et al. v. Supervisor of Elections (11 P. R. R., 352), the writ of mandamus requested is denied.

Petition denied.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro and Aldrey concurred.